PEDEN, Justice.
The mother of Carlotta Josephine Gonzales, age 14, filed this appeal from a judgment of the Juvenile Court of Harris County in which the trial judge found that her daughter was a truant and therefore a delinquent child. Appellant’s point of error asserts that this case should be reversed because the evidence was uncontroverted that Miss Gonzales did not violate a compulsory school attendance law of this State.
The judgment was based on the child’s failure to attend school in compliance with Article 2892, Vernon’s Annotated Civil Statutes, and this appeal is predicated on Article 2893, Sec. 4, V.A.C.S., which exempts from the provisions of Article 2892 “any child living more than two and one-half miles by direct and traveled road from the nearest public school supported for the children of the same race and color of such child with no free transportation provided.”
Appellant contends that the judgment should be reversed, because 1) Marshall School, where the child had been placed by school authorities, is more than two and one-half miles from her home, and 2) her mother was unaware of the existence of Jackson School or that it may have been nearer.
There is evidence in the record that when Miss Gonzales finished grammar school she was assigned to Marshall Junior High School and that it is more than two and one-half miles from her home; there is some evidence, however, that it is less than that. It is uncontroverted that no free transportation is provided.
There is some evidence in the record to show that Jackson Junior High School is two miles from Miss Gonzales’ home. Her mother testified that she did not know Jackson School existed.
The record of this case shows that Miss Gonzales does not come within the exemption specified by Article 2893, Sec. 4, supra.
The judgment of the Trial Court is affirmed.